Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21, 24, 26, 29-31, 33-36, 38-42, and 44-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 21 and 26, the prior art does not teach or suggest in combination with the other recited limitations: responsive to determining that the electronic device has previously displayed the one or more overlay content segments and the media content segment: erasing the existing entries in the record database indicating that the electronic device has previously displayed the one or more overlay content segments and the media content segment; and causing the electronic device to display, at the scheduled time in place of the media content segment, a first overlay content segment to start over the sequence of ordered media content segments.
Regarding independent claims 34 and 38, the prior art does not teach or suggest in combination with the other recited limitations: responsive to determining that the electronic device has not previously displayed the identified overlay content segment and has previously displayed the media content segment: erasing any existing entries in the record database indicating that the electronic device has previously displayed any of the sequence of media content segments; and causing the electronic device to display, at the scheduled time in place of the media content segment, a first overlay content segment to start over the sequence of ordered media content segments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424